UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.: 000-25805 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 54-1288193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) (540) 347-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x The registrant had 3,695,160 shares of common stock outstanding as of August 3, 2012. FAUQUIER BANKSHARES, INC. INDEX Part I.FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Income (unaudited) for the Three Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Income (unaudited) for the Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Six Months Ended June 30, 2012and2011 6 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Six Months Ended June 30, 2012 and 2011 7 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2012 and 2011 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 Part II.OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 2 Index Part I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Fauquier Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Securities available for sale Restricted investments Loans Allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of allowance Bank-owned life insurance Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings accounts and money market accounts Time deposits Total interest-bearing Total deposits Federal Home Loan Bank advances Company-obligated mandatorily redeemable capital securities Other liabilities Commitments and contingencies - - Total liabilities Shareholders' Equity Common stock, par value, $3.13; authorized 8,000,000 shares; issuedand outstanding: 2012: 3,695,160 shares including 31,423 nonvestedshares: 2011: 3,669,758 shares including 32,572 nonvested shares Retained earnings Accumulated other comprehensive income (loss), net ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, 2012 and 2011 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 5 5 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased 16 - Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income Service charges on deposit accounts Other service charges, commissions and income Total other-than-temporary impairment losses on securities - - Less: Portion of gain/(loss) recognized in other comprehensive income before taxes - - Net other-than-temporary impairment losses on securities - - Gain on sale of securities Total other income Other Expenses Salaries and benefits Occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense (Gain) loss on sale or impairment and expense of other real estate owned ) Other operating expenses Total other expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For theSix Months Ended June 30, 2012 and 2011 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 9 13 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased 31 13 Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income Service charges on deposit accounts Other service charges, commissions and income Total other-than-temporary impairment losses on securities - ) Less: Portion of gain/(loss) recognized in other comprehensive income before taxes - ) Net other-than-temporary impairment losses on securities - ) Gain on sale of securities Total other income Other Expenses Salaries and benefits Occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense (Gain) loss on sale or impairment and expense of other real estate owned ) Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 5 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income(Loss) (Unaudited) For the Three Months Ended June 30, 2012 and 2011 Net Income $ $ Other comprehensive income (loss), net of tax: Interest rate swap, net of tax effect of $108,373 in 2012 and $40,902 in 2011 ) ) Change in fair value of securities available-for-sale net of tax effect of $65,897 in 2012 and $244,114 in 2011 Adjustment for gain on sale of securities available for sale, net of tax effect of $55,404 in 2012 and $1,101 in 2011 ) ) Adjustment for reclassification for other than temporary impairment net of tax effect - - Total other comprehensive income (loss), net of tax ) Comprehensive Income (Loss) $ ) $ For the Six Months Ended June 30, 2012 and 2011 Net Income $ $ Other comprehensive income (loss), net of tax: Interest rate swap, net of taxeffect of $189,491 in 2012 and $22,744 in 2011 ) ) Change in fair value of securities available-for-sale net of taxeffect of $37,329 in 2012 and $261,408 in 2011 Adjustment for gain on sale of securities available for sale, net of tax effectof $55,540 in 2012 and$1,446 in 2011 ) ) Adjustment for reclassification for other than temporary impairment net of taxeffect of $64,304 in 2011 - Total other comprehensive income (loss), net of tax ) Comprehensive Income (Loss) $ $ See accompanying Notes to Consolidated Financial Statements 6 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Six Months Ended June 30, 2012 and 2011 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2010 $ $ $ ) $ Net income Other comprehensive income net of tax effect of $301,521 Cash dividends ($.24 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares(10,914 shares) ) - Issuance of common stock - vestedshares(4,752 shares) Exercise of stock options Balance, June 30, 2011 $ $ $ ) $ Balance, December 31, 2011 $ $ $ ) $ Net income Other comprehensive income net of tax effect of $207,793 ) ) Cash dividends ($.24 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares (13,074 shares) ) - Issuance of common stock - vested shares (13,477 shares) Balance, June 30, 2012 $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements 7 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Disposal of obsolete assets - Provision for loan losses Loss on sale or impairment of other real estate - (Gain) on sale and call of securities ) ) Loss on impairment of securities - Amortization of security premiums, net Amortization of unearned compensation, net of forfeiture Changes in assets and liabilities: Decrease (increase) in other assets ) ) Increase (decrease) in other liabilities ) Net cash provided by(used in) operating activities Cash Flows from Investing Activities Proceeds from sale of securities available for sale - Proceeds from maturities, calls and principal payments of securities available for sale Purchase of securities available for sale ) ) Purchase of premises and equipment ) ) Redemptions (purchases) of restricted securities Net decrease (increase) in loans ) Proceeds from sale of other real estate owned - Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Net increase (decrease) in demand deposits, NOW accounts and savings accounts ) Net (decrease) in certificates of deposit ) ) Cash dividends paid on common stock ) ) Issuance of common stock Net cash provided by (used in) financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ Supplemental Disclosures of Noncash Investing Activities Unrealized gain (loss) on securities available for sale, net of tax effect $ ) $ Foreclosed assets acquired in settlement of loans $ - $ Unrealized gain (loss) on interest rate swap, net of taxes $ ) $ ) See accompanying Notes to Consolidated Financial Statements. 8 Index FAUQUIER BANKSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Note 1. General The consolidated financial statements include the accounts of Fauquier Bankshares, Inc. (“the Company”) and its wholly-owned subsidiaries: The Fauquier Bank (“the Bank”) and Fauquier Statutory Trust II; and the Bank's wholly-owned subsidiary, Fauquier Bank Services, Inc.In consolidation, significant intercompany financial balances and transactions have been eliminated.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial positions as of June 30, 2012 and December 31, 2011 and the results of operations for the three and six months ended June 30, 2012 and2011.The notes included herein should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the results expected for the full year. Recent Accounting Pronouncements In April 2011, the FinancialAccountery Standard Board (the "FASB") issued Accounting Standards Update ("ASU") 2011-03, “Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.”The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee and (2) the collateral maintenance implementation guidance related to that criterion.The amendments in this ASU are effective for the first interim or annual period beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted. The adaption of the new guidance did not have amaterial impact on the Company'sconsolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU is the result of joint efforts by the FASB and International Accounting Standards Boardto develop a single, converged fair value framework on how (not when) to measure fair value and what disclosures to provide about fair value measurements.The ASU is largely consistent with existing fair value measurement principles in accounting principals generally accepted in the United States ("U.S. GAAP") (Topic 820), with many of the amendments made to eliminate unnecessary wording differences between U.S. GAAP and International Financial Reporting Standards .The amendments are effective for interim and annual periods beginning after December 15, 2011 with prospective application.Early application is not permitted.The Company has included the required disclosures in its consolidated financial statements. 9 Index In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The single statement of comprehensive income should include the components of net income, a total for net income, the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present all the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The amendments do not change the items that must be reported in other comprehensive income, the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, or the calculation or reporting of earnings per share.The amendments in this ASU should be applied retrospectively. The amendments are effective for fiscal years and interim periods within those years beginning after December 15, 2011.Early adoption is permitted because compliance with the amendments is already permitted. The amendments do not require transition disclosures.The Companyhas included the required disclosures in its consolidated financial statements. In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.”This ASU requires entities to disclose both gross information and net information about both instruments and transactions eligible for offset in the balance sheet and instruments and transactions subject to an agreement similar to a master netting arrangement. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The Company is currently assessing the impact that ASU 2011-11 will have on its consolidated financial statements. In December 2011, the FASB issued ASU 2011-12, “Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.”The amendments are being made to allow FASB time to redeliberate whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented. While FASB is considering the operational concerns about the presentation requirements for reclassification adjustments and the needs of financial statement users for additional information about reclassification adjustments, entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05.All other requirements in ASU 2011-05 are not affected by ASU 2011-12, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities should apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company has included the required disclosures in its consolidated financial statements. In July 2012, the FASB issued ASU 2012-02, “Intangibles-Goodwilland Other (Topic 350) – Testing Indefinite-Lived Intangible Assets for Impairment.”The objective of this amendment is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived assetcategories.The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived tangible asset is impaired as a basis for determining whether it is necessary to perform the quantitive impairment test in accordance with Subtopic 350-30, Intangibles-Goodwill and Other-General Intangibles Other than Goodwill.The more-likely-than-not threshold is defined as having likelihood of more than 50 percent.Previous guidance in subtopic 350-30 required an entity to test indefinite-lived intangible assets for impairment, on at least an annual basis, by comparing the fair value of the asset with its carrying amount.If the carrying amount of the intangible asset exceeds its fair value, an entity should recognize an impairment loss in the amount of that excess.In accordance with the amendments in this ASU, an entity will have an option not to calculate annually the fair value of an indefinite-lived intangible asset if the entity determines that it is not more likely than not that asset is impaired.Permiting an entity to assess qualitative factors when testing indefinite-lived intangible assets for impairment results in guidance that is similar to the goodwill impairment testing guidance in ASU 2011-08.The amendments in this ASU are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued. The Company is currently assessing the impact that ASU 2012-12 will have on its consolidated financial statements. 10 Index Note 2. Securities The amortized cost and fair value of securities available for sale, with unrealized gains and losses follows: June 30, 2012 Gross Unrealized Gross Unrealized Amortized Cost Gains (Losses) Fair Value Obligations of U.S. Government corporations and agencies $ $ $ ) $ Obligations of states and political subdivisions - Corporate bonds - ) Mutual funds - $ $ $ ) $ December 31, 2011 Gross Unrealized Gross Unrealized Amortized Cost Gains (Losses) Fair Value Obligations of U.S. Government corporations and agencies $ $ $ ) $ Obligations of states and political subdivisions ) Corporate bonds - ) Mutual funds - $ $ $ ) $ The amortized cost and fair value of securities available for sale, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations without penalties. June 30, 2012 Amortized Cost Fair Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Equity securities $ $ There were no impairment losses on securities during the quarters ended June 30, 2012 and 2011. There were no impairment losses on securities during the six months ended June 30, 2012, and impairment losses on securities of $189,000 occurredduring the six months ended June 30, 2011. During the quarter and six month period ended June 30, 2012, seven securities with a fair value of $3.7 million were sold, resulting in a gain of $162,782. There were no securities sold in the comparable period in 2011. During the quarter ended June 30, 2012, one security with a fair value of $1.0 million was called, resulting in a gain of $170. During the six months ended June 30, 2012, three securities were called totaling a fair value of $3.0 million, resulting in a gain of $571. During the quarter ended June 30, 2011, five securities were called, totaling a fair value of $5.5 million, resulting in a gain of $3,240. During the six months ended June 30, 2011, six securities were called totalinga fairvalue of $6.5 million, resulting in a gain of $4,253. The following table shows the Company securities with gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2012 and December 31, 2011, respectively. 11 Index Less than 12 Months 12 Months or More Total June 30, 2012 Fair Value Unrealized (Losses) Fair Value Unrealized (Losses) Fair Value Unrealized (Losses) Obligations of U.S. Government, corporations and agencies $ $ ) $
